232 S.W.3d 721 (2007)
Thomas ECKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88719.
Missouri Court of Appeals, Eastern District, Division One.
September 18, 2007.
*722 Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Thomas Ecker appeals from the Judgment of the Circuit Court of the City of St. Louis, the Honorable Julian Bush presiding. Ecker pleaded guilty to one count of statutory sodomy in the first degree, RSMo. section 566.062 (2000), and three counts of child molestation, RSMo. section 566.067 (2000). The trial court sentenced him to concurrent terms of eight years of imprisonment on all counts. He filed a timely motion for post-conviction relief under Missouri Supreme Court Rule 24.035, which the motion court denied.
Ecker argues that he would not have plead guilty but for misrepresentations by his attorney as to the actual amount of time he would serve in prison. He argues his counsel was ineffective such that it rendered his guilty plea involuntary, and he concludes the motion court clearly erred in denying his motion for relief.
We have reviewed the briefs and the Record on Appeal, and we find no error of law in this case. Thus, a written opinion would serve no jurisprudential purpose. The Judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.